PER CURIAM.
This appeal arises from an order of the judge of compensation claims (JCC) finding claimant Willie Blanding’s lower back injury to be compensable under repetitive trauma theory. The JCC ordered the employer and carrier to pay temporary total and temporary partial disability benefits and all related medical bills. We hold that there is competent, substantial evidence to support the JCC’s order and affirm.
We are required to remand, however, because the JCC ordered the employer and carrier to pay medical bills which were neither testified to nor placed into evidence at hearing. See Town and Country Farms v. Peck, 611 So.2d 63 (Fla. 1st DCA 1992); Martin Marietta Corp. v. dumb, 523 So.2d 1190 (Fla. 1st DCA 1988). On remand, the claimant shall have the opportunity to submit proper proof of the amounts of the medical bills in question.
BOOTH, ALLEN, and BENTON, JJ., concur.